On petition for rehearing it is suggested that the jury in the lower court did not pass upon the conflicts appearing in the evidence offered by the respective parties under stipulations but found a verdict for the defendant below and the verdict as found by the jury was rendered in accordance with the directions of the trial court. We agree with counsel for the petitioner in this contention and the record sustains such a conclusion, but we are unable to agree that reversible error occurred when the trial court instructed the jury to find a verdict for the defendant in the lower court.
There is nothing suggested in the petition for a rehearing that would justify this Court in granting a rehearing in this cause and for this reason the petition for rehearing is denied.
It is so ordered. *Page 397 
WHITFIELD, P.J., and BROWN and CHIPMAN, J.J., concur.
BUFORD and THOMAS, J.J., concur in opinion and judgment.
Justice TERRELL not participating as authorized by Section 4687 Compiled General Laws of 1927 and Rule 21-A of the Rules of this Court.